Citation Nr: 1712964	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as secondary to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.  

3.  Entitlement to initial increases in the "staged" ratings (of 0 percent prior to November 15, 2013, 10 percent prior July 22, 2015, and 30 percent from July 22, 2015) assigned for the Veteran's bilateral hearing loss.  

4.  Entitlement to a compensable rating for residuals of a shell fragment wound of the right clavicle area with retained foreign body.  

5.  Entitlement to a rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy.  

6.  Entitlement to a combined evaluation in excess of 70 percent prior to July 22, 2015.  
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1965 to April 1969, including service in the Republic of Vietnam; his decorations include the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for tinnitus and bilateral hearing loss.  

These matters were previously before the Board in September 2016 when they were remanded to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  In December 2016, a video conference hearing was held before the undersigned VLJ; a transcript of the hearing is associated with the claims file.  


The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been raised by the record in a March 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a brain tumor, increased ratings for hearing loss, tinnitus, and a combined evaluation in excess of 70 percent prior to July 22, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's residuals of a shell fragment wound of the right clavicle area with retained foreign body have been manifested by pain (tenderness).  

2.  Throughout the appeal period, the Veteran's residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy, have been manifested by no worse than severe incomplete paralysis of the upper radicular group; complete paralysis of the upper radicular group has not been shown.  

3.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's degenerative arthritis of the right shoulder most closely approximated a limitation of motion of his right arm at shoulder level.   

4.  Effective May 2, 2012, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for residuals of a shell fragment wound of the right clavicle area with retained foreign body have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2008).  

2.  The criteria for a rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8510 (2016).  

3.  The criteria for a rating of 20 percent, but no higher, for degenerative arthritis of the right shoulder have been met throughout the appeal period.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5200-5203 (2016).  

4.  Effective May 2, 2012, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating Shell Fragment Wound Right Clavicle Area

The Veteran contends that he is entitled to a compensable rating for residuals of a shell fragment wound of the right clavicle area with retained foreign body.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  As neither the Veteran nor his representative has requested such review, and his claim was received prior to October 23, 2008, it is not necessary for the Board to consider the revised criteria.

Scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  

The Veteran's residuals of a shell fragment wound of the right clavicle area with retained foreign body is rated under Diagnostic Code 7805, which provides that scars will be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  Notes following Diagnostic Code 7804 provide that a superficial scar is not one associated with underlying soft tissue damage.  

At the December 2016 video conference hearing, the Veteran testified that his residual of a shell fragment wound of the right clavicle area is tender, but not painful.  The Veteran is competent to report symptoms capable of lay observation, such as a painful or tender scar, which is within the realm of the Veteran's personal observation and knowledge.  The Board also finds the Veteran to be credible in his statements regarding the residual of a shell fragment wound of the right clavicle area.  Notably, while the Veteran has indicated that the scar is only tender, but not painful, the Board is unable to determine the significance of such distinction, and therefore finds that the Veteran's statements as to tenderness are synonymous with the scar being painful.  Therefore, based on the Veteran's competent and credible report that his right clavicle area scar has been tender during the appeal period, a 10 percent rating is warranted throughout the appeal period.  

At the December 2016 video conference hearing, the Veteran testified that the award of a 10 percent rating throughout the appeal period would completely satisfy his appeal.  Consequently, there is no need to discuss whether the Veteran's residuals of a shell fragment wound of the right clavicle area with retained foreign body warrant a rating in excess of 10 percent.  

Increased Rating Shell Fragment Wound Right Arm

The Veteran contends that he is entitled to a rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's disability is rated under Diagnostic Code 8510, which provides that a 50 percent rating is warranted for severe incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  Complete paralysis of the upper radicular group (e.g., all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected), is rated 70 percent disabling.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The ratings for the peripheral nerves are for unilateral movement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

During the July 2008 VA examination, the Veteran reported increased right arm/shoulder pain and decreased range of motion.  He indicated he has constant moderate throbbing pain with intermittent flare-ups of severe pain from the shoulder to fingertips, described as tingling, electrical, stabbing, as well as severe muscle cramps/spasm in the right hand.  He also stated he wakes up at night with severe shoulder pain, occurring three times per week.  On physical examination, motor examination revealed weakness of forward flexion and abduction of the right upper extremity.  Sensory function testing of the right upper extremity revealed decreased vibration, pain, and light touch.  Reflex examination was normal (2+).  It was noted that there were intermittent tremors in the right forearm and hand with fatigue and overuse.  EMG of the right arm was abnormal and revealed evidence of chronic right brachial plexopathy.  

On November 2013 VA examination, the Veteran reported right arm pain with intermittent numbness and cramping of the right hand muscles.  Following a stroke in approximately September 2012, the Veteran reported decreased right upper extremity pain, but increased weakness.  He reported that presently he has mild to moderate constant right upper extremity pain, numbness and weakness.  Muscle strength testing of the right upper extremity was normal (5/5).  Reflex examination of the right upper extremity was normal (2+).  There was decreased sensory testing at the shoulder, forearm, and hand/fingers.  It was noted there was mild incomplete paralysis of the right median nerve.  

On August 2015 VA examination, the Veteran reported constant right arm pain, described as an aching pain.  The pain increases if he uses the right arm too much (e.g., performing yard work).  He indicated he has intermittent numbness that is increased with continued use of the right arm associated with tingling of the right arm.  He also has infrequent muscle contractions and slowly losing strength of the right arm.  The Veteran's symptoms of the right upper extremity were noted to be moderate constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing of the right upper extremity was normal (5/5) on elbow flexion and extension, and slightly diminished (4/5) on wrist flexion, extension, grip, and pinch.  Reflex examination testing was normal (2+).  Sensory examination testing was decreased at the shoulder, inner/outer forearm, and hand/fingers.  The examiner noted found there was mild incomplete paralysis of the median nerve of the right upper extremity.  

After a review of the evidence of record, considering the objective evidence of record along with the Veteran's subjective complaints of severe pain, numbness, and weakness, the Board finds that a rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy is not warranted.  According to the VA examination reports, at no point has the Veteran's right upper extremity been consistent with, or approximated, the criteria for an increased (70 percent) rating.  The examiners have noted mild incomplete median nerve paralysis of the right upper extremity, reflex examination testing has consistently been normal, and muscle strength testing has only been slightly diminished.  Looking at the Veteran's disability picture as a whole, the preponderance of the evidence is against a rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy.  

Alternatively, the Veteran has separate "staged" ratings for musculoskeletal manifestations of his residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy.  Specifically, he is rated 10 percent for right shoulder degenerative joint disease from February 24, 2011 through March 22, 2016, and 20 percent for degenerative arthritis of the right shoulder effective from March 23, 2016.  The Veteran's degenerative arthritis of the right shoulder is rated under Diagnostic Code 5201.  

Under Diagnostic Code 5201, for limitation of motion of the dominant arm, a 20 percent rating is warranted for motion limited at shoulder level, a 30 percent rating is warranted for motion limited to midway between the side and shoulder level, and a (maximum) 40 percent rating is warranted for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Based on the evidence of record, the Board finds that the Veteran is entitled to an increased 20 percent rating for musculoskeletal manifestations of his residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy throughout the appeal period.  Notably, on March 2011 VA examination, range of motion testing revealed right shoulder forward flexion to 110 degrees, abduction to 100 degrees, with no objective evidence of pain.  On November 2013 VA examination, range of motion testing revealed right shoulder flexion to 140 degrees, and abduction to 110 degrees, with no loss of range of motion after repetitive range of motion testing.  And on April 2016 VA examination, range of motion testing revealed right shoulder flexion to 90 degrees, and abduction to 110 degrees.  After repetitive range of motion testing, right shoulder flexion was to 75 degrees, and abduction to 100 degrees.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a finding that the Veteran's right arm range of motion was limited at the shoulder level, warranting a 20 percent rating throughout the appeal period.  Considering the Veteran's complaints of right shoulder pain, weakness, and supporting lay statements as to the limitation of function of the right shoulder on use and during flare-ups, the Board finds the evidence approximates an arm that is limited to movement at shoulder height.  See, e.g., July 2009 A.M. lay statement; July 2009 P.H. lay statement.  

Inasmuch as there is no objective evidence to support the Veteran's right arm range of motion is consistent with or approximates the criteria for a further increased (30 percent) rating, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent.  While the Board is sympathetic to the Veteran's appeal, and his statements and supporting statements that with use he sometimes has to hold his right arm against his body, the objective evidence of record does not support such a finding, and the Board finds the objective medical evidence of record to be the most persuasive evidence in this claim.  Inasmuch as there is no evidence of the criteria under Diagnostic Codes 5200, 5202, or 5203, those Diagnostic Codes are inapplicable, and there is no basis to award a rating in excess of 20 percent for the musculoskeletal manifestations of his residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are residuals of a shell fragment wound of the right clavicle area with retained foreign body; residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy; bilateral hearing loss; tinnitus; residuals of a shell fragment wound of the right chest; and residuals of a shell fragment wound of the right ankle.  Based on the above decisions, the Veteran has a combined 80 percent rating from February 24, 2011.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working as a state highway patrolman for approximately nine years, and working as an insurance fraud investigator for approximately thirty-four years.  See August 1979 VA examination report; see also July 2013 VA Form 21-8940.  His educational background includes at least one year of college education.  See July 2013 VA Form 21-8940 (reporting two years of college education); cf. November 2007 VA Form 21-8940 (reporting one year of college education).  The Veteran was last gainfully employed on May 1, 2012.  See December 2016 video conference hearing testimony.  

The pertinent evidence of record includes a May 2009 lay statement from A.M., identified as a co-worker of the Veteran, indicating he has witnessed marked deterioration of the Veteran's usage of his right arm/shoulder, stating the Veteran holds his right arm against his body in a "sling type" of position, at least two to three times per week.  

In addition, a July 2009 lay statement from P.H., also identified as a co-worker of the Veteran for twenty-plus years, stated that in the past year or so, the Veteran has had increasing difficulties with his right shoulder and has been unable to do things that were previously easy, and unable to do aspects of his job as an insurance investigator.

In a March 2011 statement, the Veteran reported his right arm was getting worse, with every finger becoming numb, trouble turning pages in a book or picking things up, and that he has to rest when typing or writing due to numbness.  

On March 2011 VA joints examination, the Veteran reported his service-connected shell fragment wound of the right arm interferes with his occupational functioning and daily activities in that he has to go into the field and type reports, and he can only type about half a page and then his right arm goes numb and he has to let his right arm hang down until the feeling returns, and he has to repeat this pattern throughout the day.  

On November 2013 VA examination, the Veteran reported he last worked in May 2012, and that his occupation involved extensive typing on the keyboard in his sedentary job when he prepared and typed investigation reports.  He stated he retired, in part, because of his inability to perform his job duties.  The examiner opined the Veteran's service-connected residuals of a shell fragment wound of the right arm would make it difficult for him to do any repetitive typing on the keyboard, writing, or other fine motor skills of the right upper extremity.  The Veteran would be limited from heavy physical labor based on his condition of degenerative joint disease of the right shoulder but could work in sedentary or light physical work that does not require repetitive lifting or overhead use of his right arm.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran has indicated he had to quit his previous job as a state highway patrolman because of his service-connected residuals of a shell fragment wound of the right arm.  See August 1979 VA examination.  The Board also finds significant that three years prior to his ultimate retirement as an insurance fraud investigator, supporting lay statements from co-workers noted the significant deterioration of his right arm/shoulder, and his increasing inability to perform the duties of his occupation.  In addition, the Veteran has indicated he has difficulty concentrating due to his constant tinnitus, and that he has difficulty hearing with background noise due to his bilateral hearing loss.  Notably, the November 2013 examiner opined the Veteran's service-connected residuals of a shell fragment wound of the right arm would make it difficult for him to do any repetitive typing on the keyboard, writing, or other fine motor skills of the right upper extremity.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.


ORDER

Subject to the laws and regulations governing monetary benefits, a rating of 10 percent, and no more, for residuals of a shell fragment wound of the right clavicle area with retained foreign body throughout the appeal period is granted.  

A rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy is denied.  

Subject to the laws and regulations governing monetary benefits, a rating of 20 percent, and no more, for degenerative arthritis of the right shoulder throughout the appeal period is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective May 2, 2012.  


REMAND

As noted above in the Introduction, the Veteran had active service in Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  

Regarding the Veteran's claim for service connection for a brain tumor, post-service private treatment records from Mercy Hospital show that in January 1991 the Veteran underwent transphenoidal removal of a pituitary adenoma.  The Veteran contends that such is secondary to his conceded herbicide exposure.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his pituitary adenoma.  

As to the Veteran's bilateral hearing loss claim, the Veteran was last afforded a VA examination in July 2015.  At the December 2016 video conference hearing, he testified that his hearing has worsened in severity.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

The Board also finds that an opinion should be obtained from the Director of the Compensation and Pension Service regarding the Veteran's claim for an increased rating for tinnitus, including on an extraschedular basis, in light of his testimony at the December 2016 video conference hearing that his tinnitus interferes with his activities of daily living due to an inability to concentrate because of the ringing in his ears.  See 38 C.F.R. § 3.321.  

In regards to the Veteran's claim seeking entitlement to a higher combined evaluation prior to July 22, 2015, the matter must be remanded as it is inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records since March 2017, as well as any identified outstanding private treatment records that have not been associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms, manifestations and impairments stemming from his brain tumor and his service-connected bilateral hearing loss and tinnitus, to include the nature, extent and severity of his symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
3. After the above has been completed, the RO should schedule the Veteran for an examination to determine the nature and etiology of his pituitary adenoma.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion whether it is at least as likely as not the Veteran's pituitary adenoma had its onset in service.  In considering this, the examiner is asked to discuss whether the pituitary adenoma is related to in-service exposure to herbicides.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
4. Obtain an audiological examination to determine the extent and severity of the Veteran's service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale in a legible report.  
5. Then, request an opinion from the Director of the Compensation and Pension Service whether the criteria for an extraschedular rating have been met for the Veteran's service-connected tinnitus.  
6. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


